 

Exhibit 10(b)

Performance STOCK UNIT AWARD AGREEMENT

(2020)


This Performance Stock Unit Award Agreement (the “Agreement”) is made as of the
28th day of April, 2020 between Myers Industries, Inc., an Ohio corporation (the
“Company”), and __________________, an employee (the “Employee”) of the Company
or one or more of its Subsidiaries.

WHEREAS, the Company has heretofore adopted the 2017 Incentive Stock Plan of
Myers Industries, Inc., as amended and restated (the “Plan”); and

WHEREAS, it is a requirement of the Plan that a Performance Stock Unit Award
Agreement be executed to evidence the Performance Stock Units awarded to the
Employee.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree as follows:

1.Grant of Performance Stock Units.  The Company hereby grants to the Employee
an Award of Performance Stock Units (such number to be determined as set forth
in Section 4(b) based on a target award of ____________  Performance Stock
Units) on the terms and conditions set forth herein and in the Plan.  Each
Performance Stock Unit represents the right of the Employee to receive the
payment of one Share on the date that payment is made.

2.Defined Terms.  Capitalized terms not defined herein shall have the meanings
ascribed to them in the Plan.  For purposes of this Agreement, the following
terms shall have the meanings set forth below:

(a) “Adjusted EBITDA” means the Company’s earnings before interest, taxes,
depreciation and amortization in each case as set forth on the Company’s audited
financial statements for the fiscal year with such adjustments as may be
approved by the Compensation Committee of the Company’s Board of Directors, in
its discretion.

(b)Unless otherwise defined in a written agreement between Employee and the
Company, “Cause” means:

 

(i)

The commission by the Employee (evidenced by a conviction or written, voluntary
and freely given confession) of a criminal act constituting a felony or
involving fraud or moral turpitude;

 

(ii)

The repeated failure of the Employee to follow the reasonable directives of the
Employee’s superiors after having been given written notice thereof; or

 

(iii)

Commission by the Employee of any act, which both (A) constitutes gross
negligence or willful misconduct and (B) has a materially adverse effect on the
Company’s operations, properties or business relationships.

(c)“Disability” means a physical or mental incapacity that prevents the
Executive from performing his duties for a total of one hundred eighty (180)
days in any twenty four (24) month period.

(d)Unless otherwise defined in a  written agreement between the Employee and the
Company, “Good Reason” means the occurrence of one or more of the following
conditions arising without the consent of the Employee:

 

(i)

A material diminution in the Employee’s annual base salary;

 

(ii)

A material diminution in the Employee’s duties and responsibilities; or

 

(iii)

A material change in the geographic location at which the Employee must perform
his duties.

10788559 v1

--------------------------------------------------------------------------------

 

In order for a condition to constitute Good Reason, the Employee must provide
written notice to the Company of the existence of the condition within
forty-five (45) days of the initial existence of the condition (or within
forty-five (45) days following the Employee actually becoming aware of such
condition, if later), upon receipt of such notice, the Company shall have a
period of thirty (30) days during which it may remedy the condition. 
Furthermore, to constitute Good Reason, the Employee must voluntarily terminate
employment with the Company within one hundred eighty (180) days following the
initial existence of the condition (or within one hundred eighty (180) days
following the Employee actually becoming aware of such condition, if later). 
The parties agree that “Good Reason” will not be deemed to have occurred merely
because the Company becomes a subsidiary or division of another entity following
a Change of Control.

(e) “Performance Goals” mean the levels of Adjusted EBITDA and ROIC established
by the Compensation Committee of the Company’s Board of Directors for the
Performance Period.

(f)“Performance Period” means the three calendar year period commencing on
January 1 of the year of this Agreement and ending on December 31 of the third
calendar year thereafter.

(g)“ROIC” means the Company’s annual return on invested capital as calculated by
the following formula: Net Operating Profit after Taxes (NOPAT)/Invested Capital
(IC), with NOPAT based on the Company’s adjusted operating income after taxes
and IC based on the Company’s total equity plus par value of debt, in each case
as determined from the Company’s audited financial statements for the fiscal
year with such adjustments as may be approved by the Compensation Committee of
the Company’s Board of Directors, in its discretion.

3.Rights with Respect to Performance Stock Units.  The Performance Stock Units
granted pursuant to this Agreement represent an unfunded and unsecured
obligation of the Company, and the Employee shall have no rights with respect to
the Performance Stock Units other than those of a general creditor of the
Company.  Prior to the issuance of Shares as payment with respect to the
Performance Stock Units, the Employee shall have no voting, dividend or other
rights of ownership in or to the Shares underlying the Performance Stock Units
and shall not be deemed the beneficial owner of such Shares.

4.Restrictions on Number and Vesting of the Performance Stock Units.

(a)Except as otherwise provided in this Agreement, none of the Performance Stock
Units may be sold, exchanged, transferred, pledged, hypothecated or otherwise
disposed of; provided, however, the right to receive payment with respect to the
Performance Stock Units may be transferred upon the death of the Employee to the
Employee’s Successor.

(b)The number of Performance Stock Units earned shall be determined, and shall
vest, as of the last day of the Performance Period based on the relative level
of achievement of the Performance Goals as set forth in Exhibit A or earlier,
upon an Acceleration Event (as defined in Section 5).  The number of Performance
Stock Units earned shall be determined by providing equal weight to the
Performance Goals (such number of Performance Stock Units, the “Vested
Performance Stock Units”). The determination of the Vested Performance Stock
Units shall be made by the Compensation Committee of the Board of Directors in
its sole discretion as soon as administratively possible after the Company’s
audited financial statements are available for the final fiscal year of the
Performance Period.  Any Performance Stock Units or rights to Performance Stock
Units that do not become Vested Performance Stock Units as of the last day of
the Performance Period, or earlier upon an Acceleration Event, shall be
immediately and automatically forfeited to the Company without notice and
without consideration.

(c)In the event of the complete termination of the Employee’s employment by the
Company for Cause (as defined herein unless defined in any written agreement
between the Company and the Employee in effect at the time of such termination
of employment) or by the Employee without Good Reason (as defined herein unless
defined in any written agreement between the Company and the Employee in effect
at the time of such termination of employment) prior to the earlier of the last
day of the Performance Period or an Acceleration Event, the Employee’s right to
any Stock Units subject to this Agreement shall be immediately and automatically
forfeited to the Company without notice for no consideration.  For the avoidance
of doubt, a termination by the Employee without Good Reason will not include a
termination by reason of the Employee’s death, disability, retirement on or
after the Employee’s sixty-fifth birthday or a termination by the Employee for
Good Reason.

5.Payment and Issuance of Shares.  As soon as administratively practicable
following the determination of the achievement of the Performance Goals for the
Performance Period, but in no event later than March 15 following the end of the
Performance Period (the “Payment Date”), the Company shall make a payment to the
Employee of one Share for every Vested Performance Stock Unit as payment with
respect to each such Vested Performance Stock Unit.  Notwithstanding the
foregoing, if the Employee’s employment with the Company is terminated prior to
the last day of the Performance Period by reason of the Employee’s

2

10788559 v1

--------------------------------------------------------------------------------

 

death or disability (an “Acceleration Event”), then (i) for purposes of
determining the number of Vested Performance Stock Units as of such Acceleration
Event, the achievement of the Performance Goals shall be deemed to be 100% and
the award shall be prorated for the shortened Performance Period (ii) the
Company shall make a payment to the Employee of one Share for every Vested
Performance Stock Unit as soon as reasonably practicable following such
Acceleration Event, but in no event later than thirty (30) days after the date
of the Acceleration Event, and (iii) the Employee will not be entitled to any
further payment pursuant to this Agreement. If the Employee’s employment with
the Company is terminated prior to the last day of the Performance Period or an
Acceleration Event (i) by reason of retirement on or after the Employee’s
sixty-fifth birthday, (ii) by the Company without Cause (as defined herein
unless defined in any written agreement between the Company and the Employee in
effect at the time of such termination of employment), or (iii) by the Employee
for Good Reason (as defined herein unless defined in any written agreement
between the Company and the Employee in effect at the time of such termination
of employment), the determination of the number of Vested Performance Stock
Units, and any payment to be made to the Employee with respect to any Vested
Performance Stock Units, shall be made as soon as reasonably practicable
following the determination of the achievement of the Performance Goals for the
Performance Period, but in no event later than March 15 of the calendar year
following the end of the Performance Period. If any dividends are declared on
the Company’s Shares while the Performance Stock Units subject to this Agreement
are outstanding, the Company shall make a payment to the Employee on the Payment
Date or the Acceleration Event, as the case may be, with respect to each
Performance Stock Unit that became a Vested Performance Stock Unit on the
Payment Date or the Acceleration Event, in an amount equal to the aggregate
amount of dividends that would have been payable to the Employee with respect to
each such Vested Performance Stock Unit had such Vested Stock Performance Unit
instead been an issued and outstanding Share on the record date of any such
dividends (the “Dividend Equivalent Amount”). At the Company’s discretion,
payment of the Dividend Equivalent Amount may be made in cash or in Shares
having a Fair Market Value on the Payment Date or the Acceleration Event, as the
case may be, equal to the Dividend Equivalent Amount. In no event will dividends
or any dividend equivalents be paid on unvested Performance Stock Units which
are forfeited.  At the Company’s election, the Company shall cause the Shares
delivered as payment with respect to the Vested Performance Stock Units to
either be evidenced by a book entry account maintained by the Company’s stock
transfer agent (the “Transfer Agent”), by a certificate issued in the Employee’s
name, or by delivery to the Employee’s individual share holdings account in the
Company’s equity plan manager’s system (“Employee’s Account”). Upon the earlier
of the date the Shares are evidenced in a book entry account maintained by the
Transfer Agent, the date a certificate for the Shares are issued in the
Employee’s name, or the date transferred to Employee’s Account, the Employee
shall be a shareholder with respect to the Shares and shall have all of the
rights of a shareholder with respect to the Shares, including the right to vote
the Shares and to receive any dividends and other distributions paid with
respect to the Shares.  Notwithstanding anything to the contrary herein,
following a Change of Control of the Company, the Company, at its election, may
elect to make any payment required to be made to the Employee pursuant to this
Section 5 in cash rather than Shares.

6.Taxes.  The Company shall have the right to satisfy any obligation of the
Company to withhold taxes or other amounts with respect to the Vested
Performance Stock Units by withholding Shares otherwise deliverable to the
Employee with respect to the Vested Performance Stock Units having a Fair Market
Value equal to the amount of such tax or other withholdings, provided that the
amount will not result in liability accounting for the Company.  Furthermore,
the Company may elect to deduct from any cash payment made to the Employee
pursuant to this Agreement the amount of any taxes or other amounts which the
Company is or will be required to withhold with respect to such cash payment.

7.No Right to Employment.  Nothing in this Agreement shall confer upon the
Employee any right to continue in the employ of the Company or any of its
Subsidiaries or interfere with or restrict in any way with the right of the
Company or any such Subsidiary to terminate his employment at any time for any
reason whatsoever, with or without Cause.

8.Acknowledgement and Section 409A Compliance.

(a)Employee acknowledges that neither the Company nor any of the Company’s
affiliates, officers, shareholders, employees, agents or representatives has
provided or is providing the undersigned with tax advice regarding the
Performance Stock Units subject to this Agreement or any other matter, and the
Company has urged the Employee to consult with his own tax advisor with respect
to the income taxation consequences associated with the Performance Stock Units
subject to this Agreement.

(b)It is intended that this Award of Performance Stock Units comply with Section
409A of the Code, and this Award and the terms of this Agreement shall be
interpreted and administered in a manner consistent with such intent, although
in no event shall the Company have any liability to the Employee if this Award
or the terms of this Agreement are determined not to comply with Section 409A of
the Code.  For purposes of this Agreement, termination of employment means a
“separation from service” within the meaning of Treasury Regulations Section
1.409A-1(h).

3

10788559 v1

--------------------------------------------------------------------------------

 

(c)Whenever payment under this Agreement specifies a payment period with
reference to a number of days (e.g., payment may be made within thirty (30) days
after the Payment Date), the actual date of payment within the specified period
will be determined solely by the Company.

(d)If the Employee is a “specified employee” within the meaning of Section 409A
of the Code at the time of his “separation from service” within the meaning of
Section 409A of the Code, then any payment otherwise required to be made to him
under this Agreement on account of his separation from service, to the extent
such payment (after taking into account all exclusions applicable to such
payment under Section 409A of the Code) is properly treated as deferred
compensation subject to Section 409A of the Code, shall not be made until the
first business day after (i) the expiration of six months from the date of the
Employee’s separation from service, or (ii) if earlier, the date of the
Employee’s death.

9.Incorporation of Provisions of the Plan.  All of the provisions of the Plan
pursuant to which the Performance Stock Units are granted are hereby
incorporated by reference and made a part hereof as if specifically set forth
herein, and to the extent of any conflict between this Agreement and the terms
contained in the Plan, the Plan shall control.  To the extent any capitalized
terms are not otherwise defined herein, they shall have the meanings set forth
in the Plan.

10.Invalidity of Provisions.  The invalidity or unenforceability of any
provision of this Agreement as a result of a violation of any state or federal
law, or of the rules or regulations of any governmental regulatory body, shall
not affect the validity or enforceability of the remainder of this Agreement.

11.Waiver and Modification.  The provisions of this Agreement may not be waived
or modified unless such waiver or modification is in writing and signed by the
parties hereto.

12.Interpretation.  All decisions or interpretations made by the Committee with
regard to any question arising under the Plan or this Agreement as provided by
Section 4 of the Plan, shall be binding and conclusive on the Company and the
Employee.

13.Multiple Counterparts.  This Agreement may be signed in multiple
counterparts, all of which together shall constitute an original agreement.  The
execution by one party of any counterpart shall be sufficient execution by that
party, whether or not the same counterpart has been executed by any other party.

14.Governing Law.  This Agreement shall be governed by the laws of the State of
Ohio.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Employee has hereunto set his hand, all as of the day and year first
above written.

 

MYERS INDUSTRIES, INC.

 

 

 

 

 

 

 

 

[gidcpurwisxf000001.jpg]

By:

 

 

 

Michael P. McGaugh

 

 

 

Its:

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

                                                                  , Employee

 

 

 

 

4

10788559 v1

--------------------------------------------------------------------------------

 

Exhibit A

 

 

 

[gidcpurwisxf000002.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Myers Industries Performance Unit Calculation

 

 

 

in millions

 

 

 

 

 

 

5

10788559 v1